Citation Nr: 1449450	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Board remanded the case for additional development, to include obtaining a VA audiological examination and opinion.  The agency of original jurisdiction (AOJ) attempted to carry out this instruction.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss that he contends was caused by conceded in-service noise exposure.  

In April 2014, the Board remanded the claim for further development.  Specifically, a VA examination was required to determine the etiology of any currently diagnosed bilateral hearing loss.

The Veteran submitted to a VA examination in May 2014.  The audiogram establishes bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014).  Unfortunately, the Board finds that the VA opinion is inadequate.  As noted by the Veteran's representative (see September 2014 Informal Hearing Presentation), the examiner failed to consider the numerous in-service audiograms as instructed in the Remand directives.  Notably, those in-service audiograms (when converted) reveal right ear hearing loss for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In addition, the examiner considered the induction and separation audiograms, but converted only the induction audiogram.  This is significant because the Veteran contends that the separation audiogram is inaccurate.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271 (1998).  The failure of the examiner to respond completely to the Board's question mandates remand.  

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from an examiner different from the one who conducted the May 2014 examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should indicate whether the Veteran's currently diagnosed bilateral hearing loss is at least as likely as not (i.e., 50 percent or greater probability) related to his conceded in-service noise exposure, or whether a sensorineural hearing loss was exhibited within the first post service year.  The examiner must take into consideration the converted in-service audiograms (as described in the April 2014 Remand), as well as the converted induction and separation examinations.  The examiner must also consider all relevant evidence of record, to include the January 2010 VA audiogram and opinion and the August 2012 private audiogram and opinion.  If the examiner opines that the currently diagnosed bilateral hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



